         Case 4:19-cv-00425-BSM Document 23 Filed 01/06/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

FANTASIA WALKER                                                                 PLAINTIFF

v.                           CASE NO. 4:19-CV-00425-BSM

USABLE MUTUAL INSURANCE COMPANY, et al.                                     DEFENDANTS

                                          ORDER

       Pursuant to the parties’ joint stipulation of dismissal [Doc. No. 22] and Federal Rule

of Civil Procedure 41(a)(1), this case is dismissed with prejudice, with each party bearing its

own costs, except as otherwise agreed.

       IT IS SO ORDERED this 6th day of January, 2021.


                                                     UNITED STATES DISTRICT JUDGE
